ACCEPTED
                                                                                                     03-14-00560-CR
                                                                                                             5046717
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                4/27/2015 2:39:58 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                       CAUSE NO. 03-14-00560-CR
   IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                          _____________________
                                                                   FILED IN
                      CHRISTOPHER NEWBERRY                  3rd COURT OF APPEALS
                                 Appellant                      AUSTIN, TEXAS
                                    VS.                     4/27/2015 2:39:58 PM
                         THE STATE OF TEXAS                   JEFFREY D. KYLE
                           ____________________                     Clerk
 Cause No. C1CR-14-209349, Travis County, Texas, County Court #5, Honorable,
                       Nancy Hohengarten, presiding
                           ____________________
APPELLANT'S THIRD MOTION FOR EXTENSION OF TIME TO FILE BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, CHRISTOPHER NEWBERRY, appellant, pursuant to U.S.Const.,

Amends. 5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules

4.1, 10.5, 38.6 and 38.9, and moves the Court to extend the time for filing appellant’s

brief THIRTY (30) days to May15, 2015, and shows:

                           I. PROCEDURAL HISTORY.
On or about August 7, 2014, on plea of not guilty, a jury convicted appellant of driving

while intoxicated, a class B misdemeanor. The court assessed sentence of 120 days

Travis County jail, no fine. Motion for New Trial apparently was timely filed August 28,

2014. Notice of Appeal was filed prematurely on August 28, 2014, and an Amended

Notice of Appeal was filed October 14, 2015 (correcting the defendant’s name in the body

of the Notice). The reporter's record was filed December 16, 2014.

                         II. TWO PRIOR EXTENSIONS.
Appellant has received two extensions of time to file his brief.

                               III. TIME OF MOTION.
The brief was due April 15, 2015. This motion is filed by mailing within 15 days

thereof.

                    IV. REASONS FOR EXTENSION OF TIME.
Appellant requests for an extension of time based on the following:




                                                                                            1
1. In the last 30 days, counsel represented some 43 clients with some 67 cases
(approximately 40/63 appointed and/or jail requiring prompt disposition) and disposed of
some 11 defendants and 24 cases.

2. This includes completing the brief in the appeal of Cause No. 03-14-00193, Martin
Lopez Montejo v. The State of Texas, filed on April 15, 2015.

3. Therefore, asks this Honorable Court to extend the time for filing brief THIRTY (30)
days to May 15, 2015, so appellant will be given a full and meaningful appeal and
accorded due process and due course of law, his right to appeal and effective assistance of
counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief THIRTY (30) days to May 15, 2015.

                                             RESPECTFULLY SUBMITTED,
                                              /s/ Christopher P. Morgan

                                             Christopher P. Morgan
                                             State Bar No. 14435325
                                             3009 N. IH 35
                                             Austin, Texas 78722
                                             (512) 472-9717 // FAX: 472-9798
                                             ATTORNEY FOR APPELLANT


CERTIFICATE OF SERVICE: I, Christopher P. Morgan, certify a true and correct
copy of this Motion was served on the Office of the County Attorney for Travis County,
Texas on April 28, 2015, by mail to P.O.Box 1748, Austin, TX 78767 .
                                            /s/ Christopher P. Morgan




                                                                                          2